DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 37-38, 46-47, 51-52 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 10,877,829. This is a statutory double patenting rejection.
For claim 1, U.S. 10,877,829 claim 1 recites essentially similar limitations as demonstrated by the following table:
Instant Application
U.S. 10,877,829
comments
37. A computer-implemented
1. A computer-implemented
Same
consensus

See remark (1)
method
method
Same

, comprising:
See remark (1)
to be implemented on a blockchain maintained by a number (N) of nodes,

See remark (1)

obtaining
See remark (1)
the method performed by a second node of the N nodes
, by a second node of a number (N) of nodes,
Same, almost verbatim
that is in a normal operation protocol

See remark (1)
, the method comprising: 

See remark (1)
obtaining

See remark (1)
a view change message from a first node
a view change message from a first node 
Same

of the N nodes,


wherein: N is an integer greater than or equal to four,


the N nodes maintain a blockchain by executing a Practical Byzantine Fault Tolerance-based consensus algorithm,


one of the N nodes is designated as a primary node,


(N-1) of the N nodes other than the designated primary node are designated as backup nodes,


the second node of the N nodes is in a normal operation protocol
See remark (1)

of the Practical Byzantine Fault Tolerance-based consensus algorithm,


and the first node of the N nodes

that is in a view change protocol;
is in a view change protocol
Same, almost verbatim

of the Practical Byzantine Fault Tolerance-based consensus algorithm;


in response to the view change message,

determining
determining,
Same

by the second node,

a current protocol 
status of the second node;
a current 
status of the second node;
See remark (2)
and in response to determining that the current protocol 
status is the normal operation protocol, transmitting 
and in response to determining that the current 
status is the normal operation protocol, transmitting 
See remark (2)

, by the second node,

to the first node an echo message comprising
to the first node an echo message 
Same, almost verbatim

for the first node


to exit the view change protocol based on receiving Q consistent echo messages from Q second nodes, the echo message comprising
See remark (2)
(1) a current view known to the second node indicating a primary node designated among the N nodes and
(1) a current view known to the second node indicating the primary node designated among the N nodes and
Same, almost verbatim
(2) a current sequence number known to the second node, the current sequence number 
(2) a current sequence number known to the second node, the current sequence number 
Same
associated with a latest block or a latest transaction committed by the second node.
corresponding to a newest block of the blockchain or a newest transaction committed by the second node
See remark (3)

in the execution of the Practical Byzantine Fault Tolerance-based consensus algorithm, wherein a number (F) of tolerable non-functioning nodes is (N-1)/3 rounded down to the nearest integer, and Q is (N+F+1)/2 rounded up to the nearest integer.



As seen from the table above: the instant claim 37 is anticipate by claim 1 of the patent.
Remark (1): limitations are recited in different locations in the claim.
Remark (2): the word protocol is redundant and does not provide additional subject matter, as all actions are performed according to same protocol.
Remark (3): the terms newest block and latest block are synonymous and the respected limitations are a rephrase but teach the same.
Allowable Subject Matter
Claims 39-45, 48-50, and 53-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Double patenting rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-38, 46-47, and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setty (US 2019/0018948 A1).
For claim xxx, Setty teaches a computer-implemented consensus method to be implemented on a blockchain maintained by a number (N) of nodes (see figure 1, paragraph [0045], and other locations: view Caesar PBFT as said consensus; view nodes (108(i) and 102 as said claimed nodes), the method performed by a second node of the N nodes that is in a normal operation protocol, the method comprising: obtaining a view change message from a first node that is in a view change protocol (see [0062-0063], figure 4, and other locations: view transactions verified and no failures as said normal operation); determining a current protocol status of the second node; and in response to determining that the current protocol status is the normal operation protocol, transmitting to the first node an echo message (see [0052], figure 4, and other locations) comprising (1) a current view known to the second node indicating a primary node designated among the N nodes and (2) a current sequence number known to the second node, the current sequence number associated with a latest block or a latest transaction committed by the second node (see figure 2-3, [0035], and other locations; also, communication between nodes identifying the nodes always occurs in blockchain).

For claim 38, Setty teaches the limitations of claim 37 for the reasons above and further teaches the current sequence number is larger than a first sequence number known to the first node (true always for blockchain).

For claims 46-47, the claims recite essentially similar limitations as claims 37-38 respectively. Claims 46-47 are a system.

For claims 51-52, the claims recite essentially similar limitations as claims 37-38 respectively. Claims 51-52 are a medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114